Title: To Thomas Jefferson from Thomas Worthington, 17 January 1804
From: Worthington, Thomas
To: Jefferson, Thomas


               
                  Sir 
                  Washington Jany 17th 1804.
               
               I am requested by the Governor of Ohio to enclose to you a resolution passed by the Legislature of that state
               You have no doubt been informed of the agreement of that Legislature to the amendment proposed to the constitution of the United States The law giveing their assent to the amendment has been officially transmitted by the Governor to the Speaker of the H of Representatives of the U. States & by that house deposited in the office of the secy of State—
               I take this oppertunity of offering you my sincere congratulations on the possession of Louisiana—With sincere Respect & esteem I have the honour to 	be Sir your Obt St—
               
                  T Worthington 
               
            